Exhibit 10.22

[On Exponent letterhead]

May 9, 2006

Elizabeth L. Anderson, Ph.D.

Dear Betty:

On behalf of Exponent, I am pleased to offer you the full-time position of Group
Vice President and Principal Scientist in the Firm’s Health Group. In this role,
you will have responsibility for the Health Group currently comprising the
Health Sciences and the Food & Chemicals Practices. You will work out of our
Alexandria, Virginia, Office.

You will be providing leadership to 105 consultants and have profit and loss
responsibility for a business that generated $25 million in revenues in 2005.
This business sector has tremendous strategic importance for the future of
Exponent, has grown steadily in recent years and has substantial opportunities
for continued growth. Exponent is committed to be the premier health sciences
consulting firm in the world. We believe with the addition of your leadership
and national reputation as an expert scientist in this arena, we can achieve
this goal.

As the Group Vice President for the Health Group you will be a senior Officer of
the Firm and a part of Exponent’s senior management team. You will be a member
of the Firm’s Operating Committee responsible for setting operating policy for
the Firm and monitoring our performance. Additionally, you will have a seat on
the Development Committee responsible for setting strategic growth objectives
and identifying opportunities for new business initiatives.

We understand that during the next five years it is your intention to work full
time for Exponent. We realize that certain current professional commitments
require some of your time and believe it will be beneficial for both you and
Exponent that you continue these activities. For example, we support your
continuing as Editor of Risk Analysis.

You will receive an annualized base salary of $425,000, paid in bi-weekly
increments of $16,346.16. You will be eligible for annual salary increases based
on performance.

You will be eligible to participate in the Firm’s annual bonus program.
Exponent’s bonus pool is funded with one third of the pre-tax, pre-bonus profits
of the Firm. Individual bonuses are based on individual performance and the
performance of the Firm. We expect your annual bonus awards could vary between
$0 and $250,000 or more based on



--------------------------------------------------------------------------------

Elizabeth L. Anderson, Ph.D.

May 9, 2006

Page 2

 

performance to be determined primarily on the following factors: personal
revenue, business generated, and profits and growth of the Health Group.
Specific bonus targets can be developed separately if you believe doing so would
be beneficial. Bonus payments are made in March of the following year and are
contingent upon your being an active, full-time employee of the Firm at the time
of payment. For 2006 you will receive a cash bonus of $250,000 payable at the
end of December 2006.

For 2007 and beyond, you will also be eligible to participate in the Firm’s
Equity Compensation Program, the 30/30 Plan. Under the 30/30 Plan, the Officers
of the Firm have 30% of their bonus issued in restricted stock units, which will
be matched by an equivalent grant of restricted stock units. For example, under
the provisions of the Equity Compensation Program, if you receive a $150,000
bonus, you will receive $105,000 in cash and $45,000 in restricted stock units
(Bonus Units). In addition, you will also be awarded a further $45,000 of
restricted stock units (Matching Units). The restricted stock units represent
shares of Exponent common stock to be delivered four years from the date of
grant. Please refer to the enclosed Exponent Equity Compensation Program Summary
for further information regarding the features and terms of the program.

In addition, Exponent will make a discretionary company contribution of
$1,000,000 under the Firm’s Deferred Compensation Plan. One eighth of this
amount will vest on each three-month anniversary of your date of hire, provided
that you remain a full-time employee.

Payments to you from the Deferred Compensation Plan will be set to be:
(1) $500,000 on July 1, 2007; and (2) the remainder on July 1, 2008 subject to
the 162(m) provision. Under the 162(m) provision, if the payment would result in
your 2008 income from Exponent exceeding $1,000,000, then the amount paid to you
from the Deferred Compensation Plan would be such that your Exponent income for
2008 would be equal to $1,000,000 and the balance would carry over to the next
year. The carryovers would continue from year to year until the entire
discretionary company contribution plus earnings is paid out. For the
consideration above, you agree that for five years from your first day of
employment at Exponent that you will not compete directly or indirectly in any
manner with the business of Exponent.

You will receive an excellent benefits package, including company-subsidized
medical, dental, vision, and life insurance, four weeks’ paid vacation, a
deferred compensation

program (information enclosed), and a 401(k) Retirement Program. These benefits
will become effective on your first day of employment. In addition, the Firm
will make an annual contribution to your 401(k) Retirement Program equivalent to
7% of your total eligible annual earnings regardless of your participation; this
contribution is subject to the IRS annual eligible compensation limit of
$220,000 for 2006. The Firm’s contribution is subject to a requirement of 1,000
hours worked during each plan year.



--------------------------------------------------------------------------------

Elizabeth L. Anderson, Ph.D.

May 9, 2006

Page 3

 

At any time after four years of full-time employment with Exponent, you will be
eligible to move to hourly status with compensation set at 75% of your personal
revenue. This percentage is based on the assumption that your support work would
continue to be performed at Exponent.

This offer anticipates that you will join the Firm sometime on or before the
Officers’ annual retreat with our Board of Directors on May 24, 2006. We are
excited about the opportunity to add your capabilities and welcome you to the
Exponent team.

 

Sincerely,     I accept the terms of this offer letter:

/s/ Paul R. Johnston

   

/s/ Elizabeth L. Anderson

Paul R. Johnston, Ph.D., P.E.

Chief Operating Officer

    Signature    

Elizabeth L. Anderson

    Print Name Enclosures     May 15, 2006     Acceptance Date